Execution Version
 
STIPULATION OF SETTLEMENT AND RELEASE
 
 This Stipulation of Settlement and Release (“Stipulation”), entered into as of
June 25, 2010 (the “Effective Date”), is by and among Elite Pharmaceuticals,
Inc., a Delaware corporation (“Elite”), and Midsummer Investment, Ltd., a
Bermuda corporation (“Midsummer”) and Bushido Capital Master Fund, LP, a Cayman
Islands limited partnership (“Bushido”, and collectively with Midsummer, the
“Plaintiffs”), BCMF Trustees LLC (“BCMF”), Epic Pharma, LLC, a Delaware limited
liability company, and Epic Investments, LLC, a Delaware limited liability
company (Epic Pharma and Epic Investments collectively, “”Epic”).  Elite, the
Plaintiffs, BCMF and Epic (the “Parties” and each a “Party”) intending to be
legally bound, covenant, agree and represent as follows:


WHEREAS, the Plaintiffs filed an action against Elite in the United States
District Court, Southern District of New York, Number 09 CV 8074 (SHS), seeking
injunctive relief and monetary damages relating to the issuance of the Series E
Convertible Preferred Stock (the “Action”);


WHEREAS, Elite denied all material allegations asserted in the Action and
asserted defenses;


WHEREAS, to avoid the delays, expense and risks inherent in litigation, the
Parties desire to resolve their dispute under the terms and conditions of this
Stipulation and the Amendment Agreement, dated as of June 25, 2010 among Elite
and the investors signatory thereto (“Amendment Agreement”); and


WHEREAS, the Parties believe that the terms of this Stipulation are fair and
were reached in good faith.


NOW THEREFORE, in consideration of the obligations and promises as set forth in
this Stipulation, the full sufficiency of which the Parties hereby acknowledge,
and in full settlement of the Parties’ claims, the Parties agree as follows:


1.    Execution of the Amendment Agreement.  This Stipulation will only become
binding upon the Parties upon both complete execution of the Amendment Agreement
and satisfaction or waiver of the conditions set forth in Sections 2.12 and 2.13
of the Amendment Agreement.


2.    Dismissal of Action.  Concurrent with the execution of this Stipulation,
counsel for the Parties will execute a Stipulation of Discontinuance of the
Action, with prejudice and without costs, substantially in the form annexed
hereto as Exhibit A.  Counsel for Plaintiffs will file the Stipulation of
Discontinuance once this Stipulation becomes binding pursuant to the terms of
paragraph 1 herein, and send a stamped copy to counsel for Elite.
 
3.    Elite Release.  In exchange for the execution of this Agreement, and the
promises herein, and the execution of the Amendment Agreement, Elite and Epic,
individually and on behalf of each of their respective officers, directors,
agents, representatives, successors, affiliated entities, subsidiaries, heirs,
employees, administrators and assigns (the “Elite Releasors”) hereby releases
and forever discharges each of the Plaintiffs, BCMF, their owners, officers,
directors, investors, agents, representatives, successors, affiliated entities,
subsidiaries, heirs, employees, administrators and assigns (the “Plaintiffs’
Releasees”) from any and all actions, causes of action, claims, liens, suits,
debts, accounts, liabilities, expenses, attorneys’ fees, agreements, promises,
charges, complaints and demands whatsoever, known or unknown, whether in law or
equity, which the Elite Releasors may now have or hereafter can have, shall
have, may have, or may have had for, upon, or by reason of any cause or thing
whatsoever including, but not limited to, claims that could have been asserted
in the Action or any other court action, based upon any conduct from the
beginning of the world up to and including the date of this Stipulation;
provided, however, that the Elite Releasors do not release any claim of breach
of the terms of this Stipulation, breach of the terms of the Amendment
Agreement, or any cause of action arising from future conduct by the Plaintiffs’
Releasees.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Plaintiffs’ Release.  In exchange for the execution of this Agreement, the
promises herein, and the execution of the Amendment Agreement, Plaintiffs and
BCMF, individually and on behalf of each of their respective owners, officers,
directors, investors, agents, representatives, successors, affiliated entities,
subsidiaries, heirs, employees, administrators and assigns (the “Plaintiffs’
Releasors”) hereby release and forever discharge Elite and Epic and each of
their respective officers, directors, agents, representatives, successors,
affiliated entities, subsidiaries, heirs, employees, administrators and assigns
(the “Elite Releasees”), from any and all actions, causes of action, claims,
liens, suits, debts, accounts, liabilities, expenses, attorneys’ fees,
agreements, promises, charges, complaints and demands whatsoever, known or
unknown, whether in law or equity, which the Plaintiffs’ Releasors may now have
or hereafter can have, shall have, may have, or may have had for, upon, or by
reason of any cause or thing whatsoever including, but not limited to, claims
that could have been asserted in the Action or any other court action, based
upon any conduct from the beginning of the world up to and including the date of
this Stipulation; provided, however, that the Plaintiffs’ Releasors do not
release any claim of breach of the terms of this Stipulation, breach of the
terms of the Amendment Agreement or any cause of action arising from future
conduct by the Elite Releasees.
 
5.    Continued Rights and Obligations.  It is expressly understood and agreed
that nothing herein affects any future rights or obligations of the Parties
under the Transaction Documents, as defined in the Amendment Agreement.
 
6.    Non-Admission.  Each of the Parties expressly denies any wrongdoing or
liability and nothing in this Stipulation shall be interpreted as an admission
of liability by any of the Parties to this Stipulation.
 
7.    Enforceability.  The Parties understand and acknowledge that this
Stipulation is final and binding, and the Parties agree not to challenge its
enforceability.
 
8.    Governing Law.  The Parties further agree that this Stipulation will be
governed by the laws of the State of New York.
 
 
2

--------------------------------------------------------------------------------

 
 
9.    Severability.  The Parties further agree that if any of the provisions,
terms, clauses, waivers and releases of claims and rights contained in this
Stipulation are declared illegal, unenforceable, or ineffective in a legal forum
of competent jurisdiction, such provisions, terms, clauses, waivers and releases
of claims or rights shall be modified, if possible, in order to achieve, to the
extent possible, the intentions of the Parties, and, if necessary, such
provisions, terms, clauses, waivers and releases of claims and rights shall be
deemed severable, such that all other provisions, terms, clauses, waivers and
releases of claims and rights contained in this Stipulation shall remain valid
and binding upon all Parties.
 
10.    Amendments. The Parties further agree that this Stipulation may not be
altered, amended, modified, superseded, canceled or terminated except by an
express written agreement duly executed by all the Parties or their attorneys on
their behalf, which makes specific reference to this Stipulation.
 
11.    Drafting.  The Parties agree that this Stipulation has been jointly
drafted and negotiated with the assistance of counsel for each Party and that
any ambiguity shall not be construed against any Party as the drafter of the
Stipulation.
 
12.    Counsel.  The Parties acknowledge and represent that each has been
represented by the counsel of his or its choosing in the negotiation and
execution of this Stipulation, that each Party has read the entire Stipulation,
and is fully aware of its legal effect.  Parties shall each pay their own legal
fees and costs, except as otherwise expressly set forth in this Stipulation.
 
13.    Notices.  Any notices or other communications to be given in accordance
with this Stipulation shall be made in accordance with the provisions of the
Securities Purchase Agreement, dated September 15, 2008, as amended.
 
14.    Authority.  The Parties represent and warrant that they have the power,
authority and authorization to enter into this Stipulation and that they have
not transferred, assigned or hypothecated to any third party any of their rights
released in this Stipulation.
 
15.    Copies.  This Stipulation may be executed in one or more counterpart
originals, whether by facsimile or otherwise, all of which, taken together,
shall constitute one and the same instrument.
 


[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
To signify their agreement to the terms of this Stipulation, the Parties have
executed this Stipulation on the date set forth opposite their signatures which
appear below.
 

Dated:      June 25, 2010       ELITE PHARMACEUTICALS, INC.          
By:
        Name:       Title:  



 

Dated:      June 25, 2010       MIDSUMMER INVESTMENT, LTD.          
By:
        Name:       Title:  


Dated:      June 25, 2010       BUSHIDO CAPITAL MASTER FUND, LP          
By:
        Name:       Title:  


Dated:      June 25, 2010       BCMF TRUSTEES LLC          
By:
        Name:       Title:  

 
 
4

--------------------------------------------------------------------------------

 
 

Dated:      June 25, 2010       EPIC PHARMA, LLC          
By:
        Name:       Title:  


Dated:      June 25, 2010       EPIC INVESTMENTS, LLC          
By:
        Name:       Title:  

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
     
x
     
 
Midsummer Investment, Ltd., and
Bushido Capital Master Fund, LP,
 
Plaintiffs,
 
-against-
 
Elite Pharmaceuticals, Inc.,
 
Defendant.
 
   
09 CV 8074 (SHS)
 
 
STIPULATION OF DISMISSAL WITH PREJUDICE
x
     







IT IS HEREBY STIPULATED AND AGREED by and among the parties that the
above-captioned action, be dismissed in its entirety, with prejudice, with no
award of counsel fees or costs by the Court to either side.
 
Dated:
New York, New York

 
June ___, 2010


Law Offices of Kenneth A. Zitter
   
Richardson & Patel LLP
                     
Kenneth A. Zitter (KAZ-3195) 
   
David Gordon (DG-0010)
 
Attorney for Plaintiffs      
   
Attorneys for Defendant
  260 Madison Avenue, 18th floor              750 Third Avenue, 9th floor   New
York, New York 10016           New York, New York 10017   212-532-8000         
  646-755-7315  

 
 
6

--------------------------------------------------------------------------------

 